Citation Nr: 1449739	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  11-07 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from January 1956 to August 1958.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Honolulu, Hawaii Department of Veterans Affairs (VA) Regional Office (RO).  In February 2014, this matter was remanded for additional development (by a Veterans Law Judge other than the undersigned).  It has now been assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The February 2014 remand instructed that the author of the July 2010 VA audiology examination report provide a supplemental opinion (with examination only if deemed necessary) that addresses the etiology of the Veteran's bilateral hearing loss, considering his allegation that the onset of the hearing loss occurred in service.  In providing the April 2014 negative nexus opinion in response to the Board's remand, the provider acknowledged the Veteran's reports of exposure to noise in service (which VA has conceded), but did not (as was requested) discuss the Veteran's allegation that his hearing loss began in service.  Accordingly, the opinion is inadequate for rating purposes, and a remand to ensure compliance with previous instructions is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The case is REMANDED for the following:

1. The AOJ should arrange for the Veteran's record to be forwarded to the July 2010 and April 2014 VA examiner/opinion provider for review and an addendum opinion regarding the likely etiology of the Veteran's bilateral hearing loss.  [If that provider is unavailable, the record should be forwarded to another examiner for review and the opinion sought.  If another examination is needed for the opinion sought, it should be arranged.]  The Veteran's entire record must be reviewed by the examiner.  Based on review of the record, the examiner should provide opinions that respond to the following:

(a) Please identify the most likely etiology for the Veteran's hearing loss.  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to his service (and acknowledged exposure to noise trauma therein)?  The opinion provider/examiner must acknowledge/discuss the Veteran's assertion that his hearing loss began in service, citing to any factual evidence that supports or counters that allegation.

(b) If the Veteran's current hearing loss is determined to not likely be due to exposure to noise in service, please identify the etiology considered more likely and explain why that is so.

2.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

